DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 1/7/21. Applicant amended claims 1-5, 10, 13, 14, 16-20, 24, 25, 27, 28; and canceled claims 29-33.  Claims 1-28 are currently pending in this application.

          			 Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26, 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claim 1 of the amendment filed on 1/7/21, the applicants added the claimed combination including “the production site at which, the gas or liquid product is produced having no electrical power line extending thereto”, and “discharging a portion or all of the electrical 
In claim 17 of the amendment filed on 1/7/21, the applicants added the claimed limitations including “after step ( e) the portable electrical power storage device is transported to a second production site, different from the first production site and then steps (a) through (e) are repeated.” are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
-In claim 28 of the amendment filed on 1/7/21, the applicants added the claimed limitations including “the production site at which, the gas or liquid product is produced having no electrical power line extending thereto” and “discharging a portion or all of the electrical energy stored in the portable electrical power storage device….at the second geoprapical site to a receiving unit or system at the second geographical site which not included in and not transportable with the portable electric power storage device….” are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claims 2-16, 18-26 are rejected by virtue of their dependence on claim 1.
The amendment filed 1/7/21 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-17, 20, 22-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zubrin et al. (US 2008/0283247).
With regards to claim 1:
Zubrin discloses a method of producing portable electrical energy comprising the steps of:
   producing a gas or liquid product at a production site (see par. [0007]), the production site being (i) an oil and/or gas well site (see abstract), and the production site at which, the gas or liquid product is produced having no electrical power line extending thereto for transferring electrical power from the production site to another site different from the production site (see par. [0007, 0027]);
b)    combusting the gas or liquid product at the production site at which the gas or liquid product is produced to directly or indirectly power an electrical generator to produce electrical energy (see par. [0064]);
c)    directly or indirectly delivering the electrical energy produced in step (b) to, and storing the electrical energy in, a portable electrical power storage device (fuel cell can have a battery as a system component to store the electricity it’s generating) (see par. [0064]) which is 
d)   after step (c), transporting the portable electrical power storage device to a second geographical site (see par. [0013, 0064, 0214, 0218]), different from the production site at which the gas or liquid product is produced. 
However, Zubrin fails to disclose discharging a portion or all of the electrical energy stored in the portable electrical power storage device at the second geographical site to a receiving unit or system at the second geographical site which is not included in and not transportable with the portable storage device.
Since Zubrin discloses the fuel cell (924) that is located in slot 910 on the chassis having wheels (913) (Fig. 9) may be used to convert hydrogen directly to electricity and store the electricity (par. [0194, 0214]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to realize that a portion or all of the electrical energy stored in the portable electrical power storage device (fuel cell) being discharged at the second geographical site to a receiving unit. 

With regards to claim 2:
The modified Zubrin discloses the method of claim 1, Zubrin further discloses wherein, in step (a), the gas or liquid product is combusted at the production site at which the gas or liquid product is produced in an internal combustion engine which directly or indirectly drives the electrical generator (see par. [0064]),

With regards to claim 3:
The modified Zubrin discloses the method of claim 1, Zubrin further discloses wherein, in step (a), the gas or liquid product is combusted at the production site at which the gas or liquid 

With regards to claim 8:
The modified Zubrin discloses the method of claim 1; Zubrin further discloses a portable electrical power storage device (fuel cell) is positioned in a truck or boat for transporting the portable electrical power storage device by land, on water (see par. [0058, 0194, 0214]).

With regards to claim 9:
The modified Zubrin discloses the method of claim 8, Zubrin further discloses wherein the electrical generator is also positioned in the truck or boat (see par. [0017]), for transport with the portable electrical power storage device (see abstract, par. [0058]).

With regards to claim 10:
The modified Zubrin discloses the method of claim 9, Zubrin further discloses wherein, in step (a), the gas or liquid product is combusted at the production site at which the gas or liquid product is produced in an internal combustion engine, or in a turbine engine (see par. [0171]), which directly or indirectly drives the electrical generator (see par. [0064]), and the internal combustion engine is also positioned in the truck or other vehicles, for transport with the portable electrical power storage device (see par. [0171]).

With regards to claim 11:
The modified Zubrin discloses the method of claim 8, Zubrin further discloses wherein the portable electrical power storage device is positioned on a truck or other vehicle (i.e. a trailer) (see par. [0057, 0058]).


The modified Zubrin discloses the method of claim 8, Zubrin further discloses wherein the portable electrical power storage device is positioned on or in a barge (see par. [0013]).

With regards to claim 13:
The modified Zubrin discloses the method of claim 1, Zubrin further discloses wherein the receiving unit or system at the second geographical site is an electrical power supply grid or system and the electrical energy which is discharged in step (e ) from the portable electrical power storage device is discharged into the electrical power supply grid or system (see par. [0064]).

With regards to claims 14, 15:
The modified Zubrin discloses the method of claim 1; however, Zubrin fails to disclose that the receiving unit or system at the second geographical site is an electric vehicle charging system and the electrical energy which is discharged in step (e ) from the portable electrical power storage device is discharged to the electric vehicle charging system.
It is obvious for one having ordinary skill in the art to realize that the receiving unit or system at the second geographical site is an electric vehicle charging system since this process is known in the art as distributive power generation to the alternative end users.

With regards to claim 16:
The modified Zubrin discloses the method of claim 1, Zubrin further discloses wherein the receiving unit or system at the second geographical site to which the electrical energy is discharged from the portable electrical power storage device in step (e) is one or more grids (see par. [0217]).


The modified Zubrin discloses the method of claim 1, Zubrin further discloses wherein 
the production site at which the gas or liquid product is produced is a first production site; after step ( e ) the portable electrical power storage device or the portable; the different location is a different source location for a gas or liquid product (remote oil fields) (see par. [0067]); however, Zubrin fails to disclose repeating the step (a) to (e ) at the second production site.
	
With regards to claim 20:
The modified Zubrin discloses the method of claim 1; however, Zubrin fails to disclose a second portable electrical power storage device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a second portable electrical power storage device as recited above since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) see MPEP 2144.04.

With regards to claim 22:
The modified Zubrin discloses the method of claim 20, Zubrin further discloses wherein the first portable electrical power storage device is positioned in a truck or a boat for transporting the first portable electrical power storage device by land, on water (see par. [0013, 0058]).

With regards to claim 23:
The modified Zubrin discloses the method of claim 22, Zubrin further discloses wherein the electrical generator is also positioned in a truck, a boat or other vehicle (see par. [0017]) for transport with the first portable electrical power storage device (see par. [0013, 0058]).

With regards to claim 24:
The modified Zubrin discloses the method of claim 23, Zubrin further discloses wherein, in step (b), the gas or liquid product is combusted at the production site at which the gas or liquid product is produced in an internal combustion engine, which directly or indirectly drives the electrical generator (see par. [0064]), and the internal combustion engine is also positioned in the truck, a boat or other vehicle (see par. [0017) for transport with the first portable electrical power storage device (see par. [0013, 0058]).

With regards to claim 25:
The modified Zubrin discloses the method of claim 20, Zubrin further discloses the step of transporting the first portable electrical power storage device to a different product site at which a gas or liquid product is produced (off-shore and remote wells) (see par. [0058]).

With regards to claim 26:
The modified Zubrin discloses the method of claim 1, Zubrin further discloses wherein the gas and or liquid product is produced from one or more oil and/or gas wells at the product site at which a gas or liquid product is produced (see abstract).

Claims 4, 18, 19, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zubrin et al. (US 2008/0283247) in view of Sarada (US 2008/ 0017369).
With regards to claim 4:
The modified Zubrin discloses the method of claim 1; however, Zubrin fails to disclose the gas or liquid product is combusted at the production site at which the gas or liquid product is produced to produce steam, and wherein the steam drives a steam turbine at the production site at which the gas or liquid product is produced which powers the electrical generator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zubrin by combusting the gas or liquid product at the production site to produce steam, and wherein the steam drives a steam turbine at the production site which powers the electrical generator (see par. [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zubrin by combusting the gas or liquid product at the production site to produce steam, and wherein the steam drives a steam turbine at the production site which powers the electrical generator as taught by Sarada for improving the waste heat recovery from a combustion turbine (see par. [0039])

With regards to claims 18, 19:
The modified Zubrin discloses the method of claim 1; however, Zubrin fails to disclose the step, prior to step (b) of removing a liquid from the gas or liquid product at the production site at which the gas or liquid product is produced in the phase separation (10)(see Figure 1, par. [0026]).
Sarada teaches removing a liquid and solids from the gas or liquid product at the production site at which the gas or liquid product is produced in the phase separation (10)(see Fig. 1, par. [0026, 0034, 0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zubrin by removing a liquid and solids from the gas or liquid product at the production site at which the gas or liquid product being produced as taught by Sarada for removing any impurities from the exhaust gas (see par. [0056])).

Zubrin discloses a method of producing portable electrical energy comprising the steps of:
a)	producing a gas or liquid product at a production site (see par. [0007]), the production site being (i) an oil and/or gas well site (see abstract), and
the production site at which, the gas or liquid product is produced having no electrical power line extending thereto for transferring electrical power from the production site at which the gas or liquid, product is produced to another site different from the production site at which the gas or liquid product is produced;
b)     flowing the gas product through an engine at the production site  which directly or indirectly powers an electrical generator at the production site to produce electrical energy;
c}  directly or indirectly delivering the electrical energy produced in step (b) and storing the electrical energy in an electrical power storage device ( fuel cell can have a battery as a system component to store the electricity it’s generating) (see par. [0064, 0067, 0070, 0171, 0190]);
d)   after step (c), transporting the portable electrical power storage device to a second geographical site (see par. [0064, 0214, 0218]), different from the production site at which the gas or liquid product is produced.
However, Zubrin fails to disclose discharging a portion or all of the electrical energy stored in the portable electrical power storage device at the second geographical site to a receiving unit or system at the second geographical site which is not included in and not transportable with the portable power device.
Since Zubrin discloses the fuel cell (924) that is located in slot 910 on the chassis having wheels (913) (Fig. 9) may be used to convert hydrogen directly to electricity and store the electricity (par. [0194, 0214]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to realize that a portion or all of the 
The modified Zubrin fails to disclose flowing the gas product through a flow turbine at the production site.  Sarada teaches flowing the gas product through a flow turbine at the production site (see par. [ 0027, 0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zubrin by flowing the gas product through a flow turbine at the production site as taught by Sarada for effectively 

Claims 6, 7, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zubrin et al. (US 2008/0283247) in view of Sarada (US 2008/ 0017369) as applied to claims 1 , 20 above, and further in view of Carter (US 2008/0066979).
With regards to claims 6, 21:
The modified Zubrin discloses the method of claims 1, 20; however, Zubrin fails to disclose wherein the portable electrical power storage device comprises a rechargeable battery.
Carter teaches a portable electrical power storage device comprises a rechargeable battery (see par. [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarada by using a portable electrical power storage device comprising a rechargeable battery as taught by Carter for providing a battery having higher energy capacity but low power and current and slow charging rate requirements (see par. [0076])).

With regards to claim 7:
The modified Zubrin discloses the method of claim 6, Carter further teaches wherein the rechargeable battery is a lithium ion battery (see par. [0075]).

Allowable Subject Matter
-Claim 27 is allowed.

Response to Arguments
Applicant’s remarks filed on 1/7/21 have been considered and they are moot in view of a new ground of rejection as set forth above. 

     Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747 


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747